DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US 10224434 B2).
 	As to claim 1, Shin teaches a light emitting apparatus (col. 15, lines 22-24: OLED display device), comprising:
 	a light emitting unit (emission EL in Fig. 7); and
 	a pixel circuit (Td in Fig. 7), electrically connected to the light emitting unit (EL in Fig. 7), the pixel circuit comprising:
 	a first driving transistor (Td1 in Fig. 7) and a second driving transistor (Td2 in Fig. 7), configured to provide a first driving current and a second driving current to the light emitting unit at a same time, respectively (col. 5, line 67- col. 6, line 5; col. 16, lines 55-59: when the pixel displays a gray level in a second gray level area (e.g., a high gray level area) greater than the first gray level area, both the first driving transistor Td1 and the second driving transistor Td2 may be turned on; Fig. 7, a first driving current from transistor Td1 and a second driving current from transistor Td2 are provided to the light 
 	wherein the first driving transistor comprises a first gate terminal (Fig. 7, first driving transistor Td1 comprises a first gate terminal), the second driving transistor comprises a second gate terminal (Fig. 7, second driving transistor Td2 comprises a second gate terminal), and the first gate terminal and the second gate terminal are electrically connected to different nodes (Fig. 7, the first gate terminal of transistor Td1 and the second gate terminal of transistor Td2 are electrically connected to node N and node connecting ELVDD, Td1 and Td2).
 
 	As to claim 2, Shin teaches the light emitting apparatus according to claim 1, wherein the light emitting unit comprises a light emitting diode (LED) chip or an LED package (EL in Fig. 7; col. 15, lines 22-33) .

 	As to claim 8, Shin teaches the light emitting apparatus according to claim 1, wherein the first driving transistor further comprises a first source/drain terminal  and a second source/drain terminal (Fig. 7, transistor Td1 comprises a first source/drain terminal  and a second source/drain terminal), the
second driving transistor further comprises a third source/drain terminal and a fourth source/drain terminal (Fig. 7, transistor Td2 comprises a third source/drain terminal and a fourth source/drain terminal), the first source/drain terminal and the third gate terminal are electrically connected to a same operating voltage (Fig. 7, the first source/drain terminal and the third gate terminal are electrically connected to a same operating voltage ELVDD), and the second source/drain terminal and the fourth gate terminal are electrically connected to the same light emitting unit (Fig. 7, the second source/drain terminal and the fourth gate terminal are electrically connected to the same light emitting unit EL).


 	As to claim 10, Shin teaches the display device according to claim 9, further comprising a display panel (col. 15, lines 22-30: OLED display; col. 16, lines 11-14).

 	
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 10224434 B2) in view of Chen et al. (US 10665154 B1).
 	As to claim 3, Shin teaches the light emitting apparatus according to claim 1, but does not explicitly disclose wherein the pixel circuit further comprises a first compensating circuit and a second compensating circuit, the first compensating circuit is electrically connected to the first gate terminal, and the second compensating circuit is electrically connected to the second gate terminal.
 	However, Chen et al. teaches wherein the pixel circuit further comprises a first compensating circuit (300 in Fig. 6)  and a second compensating circuit (300’ in Fig. 6), the first compensating circuit (300 in Fig. 6) is electrically connected to the first gate terminal (first gate terminal of DT in Fig. 6), and the second compensating circuit (300’ in Fig. 6) is electrically connected to the second gate terminal (second gate terminal of DT’ in Fig. 6).

 	As to claim 4, Shin teaches the light emitting apparatus as discussed above, wherein the pixel circuit further comprises a first switch transistor (Ts in Fig. 7), but does not explicitly disclose a second switch transistor, the first switch transistor is electrically connected to the first compensating circuit, and the second switch transistor is electrically connected to the second compensating circuit .
 	However, Chen et al. teaches a first switch transistor (402 in Fig. 6)  and a second switch transistor (402’ in Fig. 6), the first switch transistor (402 in Fig. 6) is electrically connected to the first compensating circuit (300 in Fig. 6), and the second switch transistor (402’ in Fig. 6) is electrically connected to the second compensating circuit (300’ in Fig. 6).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shin such that the first switch transistor is electrically connected to the first compensating circuit , and the second switch transistor is electrically connected to the second compensating circuit as taught by Chen et al. in order to compensate a threshold voltage shift of driving transistors.
 	As to claim 5, Shin teaches the light emitting apparatus according to claim 3, wherein the pixel circuit further comprises a switch transistor (Ts in Fig. 7), but does not explicitly discloses the switch transistor comprises a terminal point electrically connected to the first compensating circuit and the second compensating circuit.

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shin such that the switch transistor comprises a terminal point electrically connected to the first compensating circuit and the second compensating circuit as taught by Chen et al. in order to compensate a threshold voltage shift of driving transistors.
 	As to claim 7, Shin  teaches the light emitting apparatus according to claim 1, but does not explicitly disclose wherein the pixel circuit further comprises a compensating circuit, the compensating circuit has a shared unit, a first repeated unit, and a second repeated unit, the first repeated unit is electrically connected to the shared unit and the first gate terminal, and the second repeated unit is electrically connected to the shared unit and the second gate terminal.
 	However, Chen et al teaches wherein the pixel circuit further comprises a compensating circuit (300, 300’ in Fig. 6), the compensating circuit has a shared unit (col. 19, lines 19-28: the terminal T16 of the switching transistor 302 and the first end e1 of the storage capacitor Cst serves as the terminal T4 of the first compensation circuit 300), a first repeated unit (304 in Fig. 6),  and a second repeated unit (304’ in Fig. 6) , the first repeated unit (304 in Fig. 6) is electrically connected to the shared unit (col. 19, lines 19-28: the terminal T16 of the switching transistor 302 and the first end e1 of the storage capacitor Cst serves as the terminal T4 of the first compensation circuit 300) and the first gate terminal (gate terminal of DT in Fig. 6), and the second repeated unit (304’ in Fig. 6) is electrically connected to the shared unit (col. 19, lines 19-28: the terminal T16 of the switching transistor 302 and the first end e1 of the storage capacitor Cst serves as the terminal T4 of the first compensation circuit 300)  and the second gate terminal (gate terminal of DT’ in Fig. 6).
.
	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 10224434 B2) in view of Chen et al. (US 10665154 B1) and further in view of Ma (US 2016/0253958 A1).
 	As to claim 6,  Shin in view of Chen et al. teaches the light emitting apparatus as discussed above, but does not explicitly disclose wherein the first compensating circuit receives a reset voltage and is configured to reset a voltage value of the first gate terminal according to the reset voltage.
 	However, Ma teaches wherein the first compensating circuit receives a reset voltage and is configured to reset a voltage value of the first gate terminal according to the reset voltage ([0004]: method for driving the pixel circuit and a display apparatus so as to improve the compensation of the driving level;[0021-0022];[0042]: reset unit 11 controlled by a reset control signal RST and configured to input a reset voltage Initial into the gate electrode of the driving transistor so as to reset the driving transistor).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shin in view of Chen et al. such that the first compensating circuit receives a reset voltage and is configured to reset a voltage value of the first gate terminal according to the reset voltage as taught by Ma in order to improve the compensation of driving level.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Qian (US 2021/0012709 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698.  The examiner can normally be reached on Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACY KHOO/Primary Examiner, Art Unit 2624